Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed August 31, 2021.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-21-00462-CV



                       IN RE CHARLES WATSON, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                270th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2015-28746-B

                 MEMORANDUM DISSENTING OPINION

       Persisting in my view that our duty as judges is to reach a decision on the merits
based on a proper record and that due process and due course of law require that this
court give notice when the original-proceeding record does not comply with the Texas
Rules of Appellate Procedure, I would give relator ten-days notice of involuntary
dismissal for failure to comply with Texas Rule of Appellate Procedure 52.7(a) requiring
(1) a certified or sworn copy of every document that is material to the relator's claim for
relief and that was filed in any underlying proceeding and (2) a properly authenticated
transcript of any relevant testimony from any underlying proceeding, including any
exhibits offered in evidence, or a statement that no testimony was adduced in connection
with the matter complained. Tex. R. App. P. 52.7(a); see In re Kholaif, 624 S.W.3d 228,
231 (order), mand. dism’d, 615 S.W.3d 369 (Tex. App.—Houston [14th Dist.] 2020)
(orig. proceeding); see also Tex. R. 52.3(k)(1) (necessary contents of petition); Tex. Civ.
Prac. & Crim. Code Ann. § 132.001 (authorizing unsworn declarations).

       I dissent from the court’s failure to provide notice and an opportunity to cure. I
would not rule on the motion for temporary relief at this time. I express no opinion on the
merits of the petition for a writ of mandamus.




                                          /s/       Charles A. Spain
                                                    Justice

Panel consists of Chief Justice Christopher and Justices Wise and Spain. (Spain, J.,
dissenting).




                                                2